DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 22-30 are pending upon entry of amendment filed on 3/10/20.

3.	The new title filed on 3/10/21 has been acknowledged.

4.	The following rejections remain.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. 	Claims 22-30 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating arthritis comprising an anti-VLA-1 antibody set forth in the SEQ ID Nos:4-5, 25-35mM histidine, 170-288mM sorbitol and 0.008-0.012% polysorbate at pH 5-7, does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 

In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use an aqueous formulation comprising an anti-VLA-1 antibody set forth in the SEQ ID Nos:4-5, 25-35mM histidine, 170-288mM sorbitol and 0.008-0.012% polysorbate at pH 5-7 in treatment of various forms of inflammatory immune or autoimmune disorders.  

Examples 1-12 disclose how to make an aqueous formulation comprising an anti-VLA-1 antibody set forth in the SEQ ID Nos:4-5, 25-35mM histidine, 170-288mM sorbitol and 0.008-0.012% polysorbate at pH 5-7 stable in the presence of excipients how the excipients contribute to its long term stability at various temperatures. However, no studies have been shown with respect to the treatment of any inflammatory diseases. 

Even though it is generally known that the VLA-1 antibody shows some decrease in arthritic condition (U.S. Pat. 7,358,054, examples 9-12), the specification of the instant application fails to disclose a single regimen of how the treatment plan should be for inflammatory, immune or autoimmune disorders.

 The instant specification focuses on stability testings of different dosimetry of formulations comprising  aqueous formulations comprising an anti-VLA-1 antibody set forth in the SEQ ID Nos:4-5, 25-35mM histidine, 170-288mM sorbitol and 0.008-0.012% polysorbate at pH 5-7.  A mere statement of usage in treatment of inflammatory disease is mentioned (p.21-23).



To summarize, reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view or the quantity of experimentation necessary, the limited working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breath of the claims, it would take undue trials and errors to practice the claimed invention.

Applicant’s response filed on 3/10/21 have been fully considered but they were not persuasive.

Applicant has asserted that the claimed invention is enabled as the treatment of arthritis effective based on the paragraph [0833] of the instant application and the treatment of arthritis is known in the art (note cited references, Fougerolles and Krieglstein).

Applicant has further asserted that the claimed invention requires some routine experimentation but routine experimentation is not undue experimentation.

However, the asserted efficacy of VLA-1 antibody in treatment of arthritis is not a reasonable example of the genus encompassed by “inflammatory disorder”.  As Applicant discloses in the specification in p. 62, 104, 112-113, the inflammatory disorders encompass various other indications in addition to the arthritis.  As such, the claimed invention is not commensurate with the full scope and the rejection is maintained.  Applicant is advised to limit the claimed inflammatory disorder to arthritis.

7	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 22-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat. 7,358,054 (IDS reference) in view of U.S. Pub. No. 2004/0208870 (IDS reference) for the reasons set forth in the office action mailed on 11/10/20.

The ‘054 patent teaches treatments that decrease arthritic conditions with pharmaceutical formulations comprising antibody that binds VLA-1 (very late antigen) having SEQ ID NO:4-5 (col. 25, SEQ ID NOs:3-4).  As art recognizes as is evidence by the specification of the antibody, VLA-1 belongs to integrin family (Examples 9-12).  Given that the arthritis is specified as an inflammatory disorder, it reads on claims 21-23.

Further, the ‘054 patent teaches administration of various routes including subcutaneous routes (col. 25)  

The disclosure of the ‘054 publication differs from the claimed invention in that it does not teach the addition of 25-35mM histidine, 170-288mM sorbitol and 0.008-0.012% polysorbate 20 as recited in claims 21-22 of the instant application.  

The ‘870 publication teaches liquid antibody formulation comprising integrin is more stable in histidine buffer of pH about 7 at 25-35mM, sorbitol at 1-15% and polysorbate 20 at about 0.01% ([0075-0080]) and the concentration of antibody is about 200mg/ml.  Moreover, the '870 publication teaches that the antibody is stable at 2-8oC for more than 12 months and shows less than 3% fragmentation under HPSEC ([0047, 0061]).   It is not inventive to discover the optimum and workable ranges by routine experimentation.  See MPEP 2144.05.

The ‘870 publication further teaches use of integrin avb3 antibody (vitaxin) in treatment of inflammatory bowel disease with 5mg/kg dose ([0092, 211-227])

It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the formulations taught by the ‘870 publication teaching more specific concentrations of the excipients into the antibody formulations taught by the '054 patent. 

One of the ordinary skill in the art would have been motivated to combine teachings of the ‘870 publication into the formulation taught by the ‘054 patent to stabilize antibody as the formulation taught by the '870 publication is known to minimize the dimerization and enhances stability and the activity of the antibody. 

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 3/10/21 have been fully considered but they were not persuasive.

Applicant has asserted that there is no reasonable expectation of success in combining the references as the antibody formulation has to be made specific for each and every antibody based on Wang and Daugherty references.

Applicant has further asserted that the formulation of the ‘870 publication is specific for VITAXIN that is different from the claimed VLA-1 showing about 65% of sequence similarity.

However, even though the ‘870 publication focuses in formulation of integrin avb3 antibody, the general conditions to improve stability extend to the analogs of antibodies ([0019]) which allow at least 50% of sequence identity.  Further, co-administrations of the anti-inflammatory drugs 
9.	No claims are allowable.

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Yunsoo Kim
Patent Examiner
Technology Center 1600
April 22, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644